Appeal from a judgment of the County Court of Otsego County (Mogavero, Jr., J.), rendered April 10, 1989, convicting defendant upon his plea of guilty of the crimes of attempted sodomy in the first degree and burglary in the second degree.
Defendant contends that the concurrent prison sentences he received as a second felony offender of 5 to 10 years Eire harsh and excessive. We disagree. His plea was entered in full satisfaction of two multicount indictments. The sentences were well within the statutory guidelines (see, Penal Law § 70.04 [3] [b]) and were in accordance with the plea bargain. Under these circumstances, and given the nature of the crimes involved, we find no abuse of discretion by County Court in sentencing defendant (see, People v Sinclair, 150 AD2d 950; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is Eiffirmed.